129 Ohio St. 3d 1464 (2011)
2011-Ohio-4449
952 N.E.2d 1150
State
v.
Emerson.
No. 2011-0486.
Supreme Court of Ohio.
September 6, 2011.

MOTION AND PROCEDURAL RULING
Review of the appellant's merit brief reveals that it fails to comply with S.Ct.Prac.R. 8.4(A)(3), which states that all documents "shall be at least 12-point, double-spaced noncondensed type" and further states that "`noncondensed type' shall refer either to Times New Roman Type or to another type that has no more than eighty characters to a line of text." Therefore, it is ordered by the court, sua sponte, that the document is stricken.
The appellant shall file an amended merit brief within ten days of the date of this entry that complies with all provisions of the Rules of Practice of the Supreme Court of Ohio. Failure of the appellant to file an amended merit brief will result in dismissal of this appeal.
It is further ordered that the appellee's brief is still due within 30 days of September 1, 2011.